Order entered October 31, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00493-CV

      IN RE THE EPISCOPAL SCHOOL OF DALLAS, INC., MEREDYTH COLE,
                 JEFFREY LABA, AND DONNA HULL, Relators

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-04152

                                             ORDER
                         Before Justices Bridges, Fillmore, and Whitehill

       By opinion and order dated October 11, 2017, this Court conditionally granted relators’

petition for writ of mandamus and ordered the trial court to issue written orders within fifteen

days vacating its April 24, 2017 order denying relators’ plea to the jurisdiction, granting relators’

plea to the jurisdiction, and dismissing the case. This Court twice extended the trial court’s

deadline to comply with our October 11, 2017 opinion. The real party in interest then sought

mandamus relief from the Supreme Court of Texas. That court stayed this Court’s orders,

thereby staying the trial court’s deadline to comply with our October 11, 2017 opinion and order.

       On September 28, 2018, the Supreme Court of Texas lifted its stay of this Court’s orders

and denied the real party in interest’s motion for rehearing. Accordingly, based on this Court’s

October 11, 2017 opinion and order, we ORDER the trial court to issue written orders within

fourteen (14) days of the date of this order vacating its April 24, 2017 order denying relators’

                                                 1
plea to the jurisdiction, granting relators’ plea to the jurisdiction, and dismissing the case.

Should the trial court fail to comply with this order, the writ will issue. We ORDER the trial

court to file with this Court, within thirty (30) days of the date of this order, a certified copy of

the order(s) issued in compliance with this order.

                                                      /s/     BILL WHITEHILL
                                                              JUSTICE




                                                 2